Citation Nr: 0101147	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for the residuals of a 
left ankle sprain.  

2.  Entitlement to service connection for the residuals of a 
left knee sprain.  

3.  Entitlement to service connection for patella tendinitis 
of the right knee.  

4.  Entitlement to service connection for gouty arthritis of 
the knees, feet and ankles.  


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

On March 17 1998, the RO sent the veteran a letter notifying 
him of the rating decision which denied service connection 
for gouty arthritis.  He had one year from that date to file 
a notice of disagreement.  38 C.F.R. § 20.302 (2000).  In a 
statement dated February 24, 1999, the veteran asserted that 
he had gout as the result of injuries during his reserve 
service.  This statement communicates dissatisfaction with 
the March 1998 rating decision and thus constitutes a timely 
notice of disagreement.  A notice of disagreement does not 
need special wording but must be liberally construed.  
38 C.F.R. § 20.201 (2000).  Thus, while the RO certified the 
issue as whether new and material evidence had been submitted 
to reopen the claim, the record shows that the original claim 
for service connection for gouty arthritis is still open and 
the issue must be considered based on all evidence of record, 
both old and new.  


REMAND

As discussed in the introduction, the Board's review shows 
that the veteran filed a timely notice of disagreement with 
the original rating decision denying service connection for 
gouty arthritis.  Therefore, the claim must be considered 
based on all evidence, both old and new.  If the claim is 
denied, the veteran must be sent a supplemental statement of 
the case on the correct issue, not whether he has submitted 
new and material evidence to reopen the claim.  

The service medical records for the veteran's active duty are 
not of record.  The requirements of the new law pertaining to 
the development of service medical records should be complied 
with.  

The veteran has asserted that injury during reserve service 
caused gout.  To comply with the new law, he should be 
examined and the examiner should express an opinion on the 
claimed connection.  

The statement of the case informed the veteran that he had 
not submitted well grounded claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.

2.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of his claimed joint disabilities.  The 
claims folder, including a copy of this 
REMAND, should be made available to the 
examiner for review.  The doctor should 
provide an opinion as to whether it is as 
likely as not that the claimed 
disabilities are due to injury during the 
veteran's active duty for training or 
inactive duty training.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


